UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6629



CLAYTON HOWARD TISDALE,

                                              Plaintiff - Appellant,

          versus


ADMINISTRATOR OF LORIS COMMUNITY HOSPITAL; THE
SOUTH CAROLINA HIGHWAY PATROL; R. DALE
TREVATHAN, Officer,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    G. Ross Anderson, Jr., District
Judge. (9:06-cv-00138-GRA)


Submitted: August 31, 2006                  Decided: September 7, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clayton Howard Tisdale, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Clayton Howard Tisdale appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

The   district   court    referred   this    case    to   a    magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).              The magistrate judge

recommended that relief be denied and advised Tisdale that failure

to file timely objections to this recommendation could waive

appellate   review   of    a   district      court   order      based   upon   the

recommendation.    Despite this warning, Tisdale failed to object to

the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                  Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985). Tisdale has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                     - 2 -